DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 02/11/2012 is entered and acknowledged by the Examiner. Claims 1, 4, 7, 11, and 15-20 have been amended. Claim 13 has been canceled. Claims 1-12 and 14-20 are currently pending in the instant application. 
The rejection of claim 17 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-12 and 14-20 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ide (US 2008/0160183 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claim 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide (US 2008/0160183 Al) is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new grounds of rejection set forth below.
Response to Arguments
Applicant's arguments filed on 02/11/2022 have been fully considered but they are not persuasive.
Applicant’s main argument is Ide failed to disclose or suggest employment of silver particles having a median diameter of 0.1-15 um which are sintered directly to one another in the absence of an organic adhesive. The Examiner respectfully disagrees with the Applicant's remark. 
Initially, it’s noted that the claimed organic adhesive is described by Applicant as an adhesive including epoxy, phenol, acrylic, polyimide, silicon, urethane, and thermoplastic (See [0004] and [0090] of Publication US 2021/0167264 A1). Ide discloses metal particle, preferably selected from a group including silver (See [0034]), coated with organic substance such as carboxylic acids, alcohols, and amines to prevent coagulation of the metal particles (See [0031] and [0035] to [0038]). The organic substance of Ide is not an organic adhesive as described by Applicant. Therefore, Ide does not disclose an organic adhesive coating the metal particles as argued because the organic substance of Ide is not an organic adhesive material as claimed.
Moreover, Ide discloses that the organic substance is decomposed and removed at low temperature to form a sintered layer of bonded sintering among metal (silver) particles (See [0012], [0042], and [0044]). In other words, the silver particles are directly sintered to one another once the organic substance is decomposed and/or removed to form the sintered layer. 
Applicant further argues that Ide does not disclose a silver particle having a median diameter of 0.1-15 um. The Examiner respectfully disagrees with the Applicant's remark. Ide discloses that the metal particles (silver particles) having a grain size of 1 nm to 5 um (See [0012] and [0031]-[0032]). Ide discloses silver particle having grain size (diameter median) overlapping the claimed range of 0.1-15 um.   
Based on the above rationale, the present invention is rendered obvious over Ide. 
(New Grounds of Rejection)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2008/0160183 Al).
Regarding claims 1-3, 5-6, 12, and 18-20, Ide discloses a conductive sintered layer forming composition (claimed conductive material) useful in bonding electronic parts such as LED (light emitting diode) to a circuit board (wiring board) or a lead frame (See [0002] and [0091]); thereby, satisfying the claimed limitation of disposing a conductive material (conductive sintered layered) between a circuit board (wiring board) or a lead frame and LED (electronic parts). Ide also discloses that the conductive composition contains of metal particle, selected from a small group including silver (Ag) (See [0034]) with a grain size (particle diameter) of 1 nm to 5 um (See [0012] and [0031]) as recited in claim 1. Ide further discloses that the conductive composition contains silver oxide (See [0041]; Table 1, Ag2O) that encompasses the claimed silver oxide and a grain size (particle diameter) of 1-50 um (See [0012] and [0031]) as recited in claims 5-6. The total sum of metal particle (silver particle) and silver oxide in the composition is 70-95 wt% (See [0041]). The total sum amount of Silver particle (metal particle) and silver oxide fulfills the claimed silver content of 70 wt% or more as required in claim 2. Ide discloses that the silver particle (metal particle) 2 and silver oxide particle 3 in the conductive material 1 are Sintered to one another to form a sintered layer 4 (See [004]]; Figures 3A-3B) by heating at a temperature of 100°C to 400°C (See [0012] and [0042]; not necessary to heat more than 400C because the process is completed in the temperature increasing step). It is noted that the claimed invention is subjected to sintering at a temperature range of 150-320°C (See [0016] of the present specification).
Moreover, Ide discloses that the metal particle coated with organic substance such as carboxylic acids, alcohols, and amines to prevent coagulation of the metal particles (See [0031] and [0035] to [0038]). The organic substance of Ide is not an organic adhesive such as epoxy, phenol, acrylic, polyimide, silicon, urethane, and thermoplastic as described by Applicant (See [0004] and [0090] of Publication US 2021/0167264 A1). Therefore, Ide does not disclose an organic adhesive.
Because the conductive composition of Ide contains silver particle (metal particle) and silver oxide having particle size within the claimed range and within the claimed proportion that is subjected to a heating temperature within a range described by the Applicant, the conductive material of Ide is expected to have same or substantially same properties as claimed. Namely, a voidage within the claimed range of 5-35 vol% as recited in claim 1, an electric resistance of 5.0x10-5 ohm-cm or less as recited in claims 3 and 20, a melting point as recited in claim 12 and shear strength as recited in claim 18.
Ide discloses the claimed invention except for a thickness of the conductive sintered layer forming composition (claimed conductive material) in a range of 2-80 um as recited in amended claims 1 and 19.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for any thickness of the conductive sintered layer forming composition (claimed conductive material) to would provide bonding characteristic and strength the inventor desired. It is noted that Applicant has not provide critically for the claimed thickness in a range of 2-80 um; thus, the claimed thickness is considered as a design choice.
Regarding claim 4, Ide discloses that the weight ratio of Silver oxide to coated metal particle (silver particle) can be 2:3 (See [0046]). The 2:3 weight ratio equates to 40 wt% of Silver oxide.
Regarding claim 7, Ide discloses a surface of a wiring board on which the conductive material 109 is to be provided is coated with copper (cu) electrode 102a (See [0051] and [0076]; Figure 7B).
Regarding claims 8-9, the metal particles of Ide include Silver particle and a grain size within the diameter of 0.1-15 um (See Claim 1 above). The phrase “particle” and “grain size” used to describe the metal particle suggests that the metal particle is spherical shape as recited in claim 9. Additionally, the silver metal particle of Ide, before subjecting to sintering, would have the same specific surface property as recited in claim 8 because the silver particle of Ide is structurally same as the claimed silver particle. Therefore, the Silver particle of Ide must have similar properties, i.e., specific surface, as recited in claim 9.
Regarding claim 10, Ide does not disclose the composition containing a resin. Thus, the composition is considered to be resin free. Ide discloses a solvent such as water and organic solvent such as methanol, ethanol, propanol, ethylene glycol, triethylene glycol, and terpineol may be added to the composition (See [0047] and [0050]). However, the composition is subjected to sintering at a temperature range of 100°C to 400°C (See [0042]). Since the solvents are water and low alcohol having low boiling point, these solvents will evaporate during the sintering and result in a solvent free conductive material.
Regarding claim 11, Ide discloses that the metal particle can include two or more types of metal or alloy including Au, Cu, Pt and Pd (See [0034]).
Regarding claim 14, Ide discloses that the conductive material (108 and 109 bonding layers) is on a base material 103 and sealed with an epoxy resin case 104 (See Figure 7B).
Regarding claim 15, Ide discloses a thermal conductive adhesive may be use to bond LED on a substrate where the conductive sintered layer composition is use in order to improve heat radiating property (See [0091]).
Regarding claims 16-17, Ide discloses a conductive layer Sintered layer forming composition (conductive material) 209 is provide on an emitter electrode (LED) on upper side of the semiconductor (See [0085]; Figure 11) and can be plated by (covered by) Au and Ni (See [0083]; Figure 10). The gold (Au) plating fulfills the claimed outmost gold metal film.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761